Citation Nr: 1734102	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  11-07 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a chronic disability manifested by bilateral shoulder pain.

4.  Entitlement to service connection for a disability manifested by loss of memory.

5.  Entitlement to service connection for a psychiatric disability, claimed as depression.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for a back disability, claimed as associated with breast surgery.

REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to February 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which determined that new and material evidence had not been received to reopen the claims for service connection for bilateral carpal tunnel syndrome and for chronic disability manifested by bilateral shoulder pain.  The January 2010 rating decision also denied service connection for loss of memory, depression, GERD, and a back disability.

The Veteran was scheduled to testify at a hearing before the Board in May 2017.  In a March 2017 report of contact, the Veteran requested that the hearing be cancelled and all claims be determined based on evidence already of record.

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A February 2007 rating decision denied service connection for bilateral carpal tunnel syndrome.  Although notified of this denial, the Veteran did not initial an appeal.  

2.  The evidence received since the February 2007 rating decision is new and is also material as it raises a reasonable possibility of substantiating the underlying claim for service connection for bilateral carpal tunnel syndrome.

3.  A September 1993 rating decision denied service connection for bilateral shoulder pain.  Although notified of this denial, the Veteran did not initial an appeal of this determination.  

4.  The evidence received since the September 1993 rating decision is new, but does not relate to an unestablished fact necessary to substantiate the claim for service connection for a chronic disability manifested by bilateral shoulder pain.

5.  Bilateral carpal tunnel syndrome was not manifested during active service and there is no competent evidence relating that disability to service.

6.  The evidence of record does not show that the Veteran has a current diagnosis of disability manifested by memory loss 

7.  A psychiatric disability was not manifested during active service and there is no competent evidence relating that disability to service.

8.  The evidence of record does not show that the Veteran has a current diagnosis of back disability. 





CONCLUSIONS OF LAW

1.  The February 2007 rating decision that denied service connection for bilateral carpal tunnel syndrome is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103  (2016).

2.  New and material evidence has been received sufficient to reopen the claim for service connection for bilateral carpal tunnel syndrome.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The September 1993 rating decision that denied service connection for bilateral shoulder pain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103  (2016).

4.  New and material evidence has not been received to reopen the claim for service connection for a chronic disability manifested by bilateral shoulder pain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

5.  The criteria for service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

6.  The criteria for service connection for a disability manifested by loss of memory have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

7.  The criteria for service connection for a psychiatric disability, claimed as depression, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

8.  The criteria for service connection for a back disability, , claimed as associated with breast surgery, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159.

Neither the Veteran nor her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (a) (2016); Hodge v. West, 155 F. 3d 1356   (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156 (a) (2016).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110   (2010).

A September 1993 rating decision denied service connection for bilateral shoulder pain.  At that time, service treatment records noted a strained muscle in the right clavicle in November 1987.  An April 1993 VA examination reflected the Veteran's complaints of bilateral should pain with no diagnosis provided and a finding that 
X-rays were not warranted.  The claim for service connection was denied on the basis that there was no evidence of treatment or diagnosis of a chronic bilateral shoulder condition during and no current condition or disease to account for current complaints of bilateral shoulder pain or any relationship to service.  Following that denial the Veteran did not initiate an appeal, and the decision became final.  38 U.S.C.A. § 7105 (b) (West 2014); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2016). 

A February 2007 rating decision denied service connection for bilateral carpal tunnel syndrome.  At that time, service treatment records were negative for any complaints, findings, or diagnosis of the claimed condition.  In addition, there was no evidence of a current disability.  The basis of the denial was lack of evidence showing a current diagnosis or a connection to active service.  Following that denial the Veteran did not initiate an appeal, and the decision became final.  38 U.S.C.A. § 7105 (b) (West 2014); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2016). 

The Veteran initiated a request to re-open the claims for these claims in September 2009.  
Evidence added to the claims file since the final September 1993 rating decision includes medical records showing the Veteran's complaints regarding bilateral shoulder pain.  Also, in a June 2014 examination submitted by the Veteran, Dr. L.S.J., M.D., notes the presence of bilateral shoulder pain, but goes on to say that
"There is no evidence of acute fracture or dislocation bilaterally.  The visualized joint spaces appear grossly maintained bilaterally.  No definite radiographic evidence of significant localized soft tissue swelling is seen bilaterally."  While there has been new evidence associated with the claims file, none of it is material as it does not related to an unestablished fact necessary to substantiate the claim for service connection for a chronic disability manifested by bilateral shoulder pain.  In this regard, none of the evidence shows that the Veteran's symptoms have been related to a diagnosed disability or that any medical opinion has related a chronic bilateral shoulder condition to service.  No new evidence addressing any of those elements has been submitted.  Accordingly, the Board finds that new and material evidence has not been submitted and the claim for service connection for chronic disability manifested by bilateral shoulder pain is not reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).

Evidence added to the claims file since the February 2007 rating decision includes VA medical records in 2009 showing that the Veteran is diagnosed with bilateral carpal tunnel syndrome.  This diagnosis is new evidence that related to a previously unestablished fact necessary to substantiate the claim.  As such, the Board finds that this medical record is both new and material and therefore, the claim for service connection for bilateral carpal tunnel syndrome is reopened.  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

The first requirement for any service connection claim is evidence of the presence of a disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Bilateral Carpal Tunnel Syndrome and Psychiatric Disability

Service treatment records are negative for any complaints, findings, or diagnosis of the claimed condition

A March 2001 VA medical record reflects that the Veteran underwent a carpal tunnel release of the right wrist on April 2001.

VA medical records reflect that the Veteran was diagnosed with bilateral carpal tunnel syndrome and depression in 2009.

Based upon the evidence of record, the Board finds that bilateral carpal tunnel syndrome and depression were not manifest during active service and it is not shown to have developed as a result of an established event, injury, or disease during active service.  The credible evidence of record demonstrates that bilateral carpal tunnel syndrome and depression developed many years after service. The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).
 
Moreover, there is no competent medical evidence or opinion that any diagnosed bilateral carpal tunnel syndrome and depression are related to the Veteran's service, and neither the Veteran nor representative has presented, identified, or alluded to the existence of any such opinion.

The Board finds that an examination is not needed because the evidence does not indicate that the Veteran's bilateral carpal tunnel syndrome and depression are related to service or establish any credible continuity of symptomatology since service.  38 C.F.R. § 3.159 (c)(4) (2016).

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for bilateral carpal tunnel syndrome and a psychiatric disability and that the claims must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Loss of Memory and Back Disability

A March 2009 VA treatment record shows complaints of memory loss.  A February 2011 VA medical record shows diagnosis of chronic thoracic pain and low back pain.  However, to date the Veteran has not been diagnosed with a chronic condition resulting in memory loss.  Furthermore, the Veteran has not submitted any evidence showing a current diagnosis of a disability resulting from memory loss.  In addition, while the Veteran has been diagnosed with thoracic pain and low back pain, pain, by itself, without any functional impairment or underlying diagnosis, does not constitute a disability for VA purposes.  Likewise, memory loss is a symptom, and a symptom, by itself without an underlying condition does not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Board finds that the preponderance of the evidence weighs against a finding that there is any current diagnosed disability manifested by loss of memory or a diagnosed back disability.  Therefore, as the preponderance evidence is against a finding of a current disability, the threshold requirement for substantiating a claim for service connection cannot be met.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the preponderance of the evidence is against a finding of any current disability manifested by loss of memory or a back disability, the claims for service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).




ORDER

To the limited extent that new and material evidence sufficient to reopen the claim for service connection for bilateral carpal tunnel has been received, the appeal is granted.

New and material evidence has not been presented to reopen a claim for service connection for a chronic disability manifested by bilateral shoulder pain; the claim is denied.

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.

Entitlement to service connection for a disability manifested by loss of memory is denied.

Entitlement to service connection for a psychiatric disability is denied.

Entitlement to service connection for a back disability, claimed as associated with breast surgery, is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Veteran contends that the record supports a finding of service connection for GERD.

In June 2009 the Veteran was diagnosed with GERD.  In a September 2010 letter, a VA physician noted a review of the Veteran's records and opined that "based on a review of the patient's records, it is more than likely that her GERD is related to her active duty service."  No rationale was provided.   Thus, the Board finds that the evidence of record does not contain sufficient competent medical evidence to decide the claim.  As such, the Board finds that a VA examination and opinion with rationale is warranted.  

 Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record all pertinent VA medical records.
 
2.  Schedule the Veteran for an examination to determine the nature and etiology of her gastroesophageal reflux disease (GERD). The examiner must review the claims file and must note that review in the report.  The examiner should specifically state whether it is at least as likely as not (50 percent probability or greater) that the diagnosed GERD had its onset in or is etiologically related to the Veteran's active service.  The examiner must take into account the Veteran's lay statements.  The examiner should also reconcile his or her opinion with the opinion provided by the VA physician in September 2010, as noted above.  The examiner should provide a rationale for any opinion provided.
 
3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


